DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Regarding claim 1, “the basis of the X-ray image data” and “and relatively move” should be changed to “a basis of the X-ray image data” and “, and configured to relatively move” in order to correct the antecedence and correct a grammatical informality. The limitation “size information on the object” should be changed to “size information of the object” in order to correct a grammatical informality. Claims 4-8 and 12 are objected to by virtue of their dependency.
Regarding claim 2, “second-dimensional” and “third-dimensional” in lines 3, 6-7, and 11 should be changed to “two-dimensional” and “third-dimensional” in order to correct a typographical informality and to the terminology the similar to the specification. The limitation “the basis of the first X-ray image data and the second X-ray image data” should be change to “a basis of the first X-ray image data and the second X-ray image data” in order to correct the antecedence. The limitation “size information on the object” should be changed to “size information of the object” in order to correct a grammatical informality.
Regarding claim 3, “size information on the object” and “length information on the object” should be changed to “size information of the object” and “length information of the object” in order to correct a grammatical informality.
Regarding claim 9, “and thus acquires the size information” should be changed to “to acquire the size information” in order to correct a grammatical informality. 
 Regarding claim 10, “wherein the size information on the object is on a size of each of different objects or is on a size of each of different positions of the object” should be changed to “wherein the size information of the object is a size of each of different objects or is a size of each different positions of the object” in order to correct a grammatical informality.
Regarding claim 11, “and,” and “the basis of a position of the object” should be changed to “and” and “a basis of a position of the object” in order to correct the antecedence and a grammatical informality.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image formation module configured to reconfigure an X-ray image”, “a size information acquisition module configured to acquire size information”,  and “a control module configured to rotate the X-ray generation module and the X-ray sensing module” in claim 1; “a display module configured so that the two-dimensional X-ray image is displayed thereon”, and “an input module configured so that a user operation is applied by a user thereto” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has interpreted “an image formation module”, “a size information acquisition module”, and “a control module” as any processing hardware (ASIC, DSP, PLD, PSPD, FPGA, and processor) disclosed in [0056] of the published specification. The Examiner has interpreted the display module as a screen or a printer as disclosed in [0051] of the published specification. The Examiner has interpreted the input module as a keyboard, keypad, or a touch pad as disclosed in [0050] of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5,  the limitation “wherein the respective rotation speeds of the X-ray generation module and the X-ray sensing module are in inverse proportion to a length of the object” is not adequately described by the specification. In particular, the specification discloses that the rotation speeds of the X-ray generation and the X-ray sensing modules are proportional to the size of the object in [0076]. The specification fails to disclose rotation speeds of the X-ray generation and the X-ray sensing modules being inversely proportion to the length of the object. 
Regarding claim 7, the limitation “wherein the relative moving speed of the object is in proportion to a length of the object” is not adequately described by the specification. In particular, the specification discloses that the travel speed of the object is inversely proportional to the size of the object in [0076]. The specification fails to disclose the travel speed of the object being proportion to the length of the object.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the limitation “when capturing the X-ray image” renders the claim indefinite because the capturing of the X-ray image is not defined. As currently written, the imaging body acquires X-ray image and the image formation module reconfigures the X-ray image. However, the claim fails to particularly point out how the X-ray image is captured. The Examiner has interpreted the limitation as “when acquiring the X-ray image data”. 
Regarding claim 2, the limitation “the imaging body acquires first X-ray image data and second X-ray image data” renders the claim indefinite. As currently written, the first and second X-ray image data are different from the X-ray image data defined in claim 1. The claim fails to particularly point out whether or not the X-ray image data includes the first and second X-ray image data. 
Further, the limitation “when capturing a second X-ray image” renders the claim indefinite because the claim fails to define how the capturing of the second image occurs. As currently written, the imaging body acquires second X-ray image data. The claim fails to particularly point out how the second X-ray image is captured. The Examiner has interpreted the limitation as “when acquiring the second X-ray image data”. Claims 3-7, 9, and 12 are rejected by virtue of their dependency. 
Regarding claim 8, the limitations “displayed thereon” and “applied by a user thereto” renders the claim indefinite because the claim fails to define what structure the terms “thereon” and “thereto” are referring to.  The Examiner has interpreted the limitations as  a display module configured so that the two-dimensional X- ray image is displayed; and an input module configured so that a user operation is applied by a user”. 
Regarding claim 10, the limitation “wherein the size information on the object is on a size of each of different objects or is on a size of each of different positions of the object” renders the claim indefinite because the different objects are not defined. The claim relies upon claim 1 which states that one object is placed between the X-ray generation and sensing modules. However, claim 10 fails to state what the different objects are and how the different objects are related to the object. The Examiner has interpreted the limitation “wherein the size information of the object is based on a size of the object”. Claim 11 is rejected by virtue of its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nae (U.S. 2021/0251584).
Regarding claim 1, as best understood:
Nae discloses an X-ray imaging apparatus comprising: 
an imaging body ([0025], CT device) configured to include an X-ray generation module ([0025], tube) and an X-ray sensing module ([0025], detector) that face each other with an object ([0025], object) in between and acquire X-ray image data ([0025], image generation); 
an image formation module ([0077], processor) configured to reconfigure an X- ray image of the object on the basis of the X-ray image data ([0078], two-dimensional image);
 a size information acquisition module ([0077], processor) configured to acquire size information on the object using the X-ray image ([0078], object size from two-dimensional image); and
 a control module ([0077], processor) configured to rotate the X-ray generation module and the X-ray sensing module about a rotation axis between the X-ray generation module and the X-ray sensing module ([0110], rotation of tube and detector about the z-axis) and relatively move the object along a direction of the rotation axis with respect to the X-ray generation module and the X-ray sensing module when acquiring the X-ray image data ([0110], table translating along the z-axis along at a table speed while acquiring images), 
wherein the control module controls a relative moving speed of the object ([0017], table speed depending on object; [0110], table translating along the z-axis along at a table speed while acquiring images) with respect to the rotation of the X-ray generation module and the X-ray sensing module on the basis of the size information ([0110], table translating along the z-axis along at a table speed while acquiring images).
Regarding claim 2, as best understood:
Nae discloses the X-ray imaging apparatus of claim 1, wherein the imaging body acquires first X-ray image data ([0110], projection images) and second X-ray image data ([0110], projection images) for second-dimensional ([0110], projection images; [0078], two-dimensional images) and third-dimensional X-ray images ([0110], three-dimensional) of the object by first X-ray imaging and second X-ray imaging, respectively, 
the image formation module ([0077], processor) reconfigures the second-dimensional ([0110], projection images) and third-dimensional X-ray images ([0110], three-dimensional) of the object on the basis of the first X-ray image data ([0110], projection images) and the second X-ray image data ([0110], projection images), respectively, 
the size information acquisition module acquires the size information on the object using the second-dimensional X-ray image ([0078], object size from two-dimensional image); and, and 
the control module rotates the X-ray generation module and the X-ray sensing module about the rotation axis ([0110], source and tube rotation) and controls the relative moving speed of the object according to the size information when acquiring the second X-ray image data ([0110], table translation at a table speed).
Regarding claim 3, as best understood:
Nae discloses the X-ray imaging apparatus of claim 2, wherein the size information on the object is length information on the object ([0078], object height) facing in a direction perpendicular to the rotation axis ([0078], object height along the z-axis).
Regarding claim 8, as best understood:
Nae discloses the X-ray imaging apparatus of claim 2, wherein the size information acquisition module further comprises:
 a display module ([0097]-[0098], display) configured so that the two-dimensional X- ray image is displayed; and
 an input module ([0079], user interface) configured so that a user operation is applied by a user ([0079], user interface allows user to input data), and 
the size information acquisition module acquires the size information according to the user operation applied by the user to the input module ([0079], object size depending on user inputted data and image), on the basis of the second-dimensional X- ray image displayed on the display module ([0079], object size depending on user inputted data and image).

Regarding claim 10, as best understood:
Nae discloses the X-ray imaging apparatus of claim 2, wherein the size information on the object is based on a size of the object ([0078], object size determination based on image). 
Regarding claim 11, as best understood:
Nae discloses the X-ray imaging apparatus of claim 10, wherein, among sizes of the different objects, the size of each of the different objects has a maximum value, and, among sizes of the object in a section predetermined on the basis of a position of the object, the size of each of the different positions of the object has a maximum value ([0113], sizes depending on part of body obtained).
Regarding claim 12, as best understood:
Nae discloses the X-ray imaging apparatus of claim 2, wherein the control module adjusts a pitch ([0006]-[0007], pitch adjusted based on table speed) that is a distance by which an inspection table is moved each time the X-ray generation module and the X-ray sensing module are rotated ([0006], table feed), by controlling the 5relative moving speed of the object with respect to the rotation of the X-ray generation module and the X-ray sensing module ([0006]-[0007], pitch adjusted based on table speed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Nae (U.S. 2021/0251584) in view of Nett (U.S. 2018/0049714)
Regarding claim 4, as best understood:
Nae discloses the X-ray imaging apparatus of claim 3.
However, Nae fails to disclose wherein the imaging body further comprises a first drive device configured to rotate the X-ray generation module and the X-ray sensing module about the rotation axis, and the control module controls the relative moving speed of the object with respect to respective rotation speeds of the X- ray generation module and the X-ray sensing module by controlling the first drive device.
Nett teaches wherein the imaging body further comprises a first drive device ([0030], gantry motor control) configured to rotate the X-ray generation module and the X-ray sensing module about the rotation axis ([0030], rotation of gantry), and 
the control module ([0030], motor control) controls the relative moving speed of the object with respect to respective rotation speeds of the X- ray generation module and the X-ray sensing module ([0101], table speed and rotational speed depending on each other) by controlling the first drive device ([0030], rotational speed controlled by control mechanism).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Nae with the drive device taught by Nett in order to improve image quality by reducing radiation dosage (Nett; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:
The combination of Nae and Nett discloses the X-ray imaging apparatus of claim 4, wherein the respective rotation speeds of the X-ray generation module and the X-ray sensing module are in inverse proportion to a length of the object (Nett; [0101], rotational speed and table travel speed depending on measurements of subject).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Nae with the drive device taught by Nett in order to improve image quality by reducing radiation dosage (Nett; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
Nae discloses the X-ray imaging apparatus of claim 3, wherein the imaging body further comprises a second drive device ([0110], table translation along the z-axis at a table speed) configured to relatively move the object along the direction of the rotation axis with respect to the X-ray generation module and the X-ray sensing module ([0110], table translation along the z-axis at a table speed).
However, Nae fails to disclose the control module controls the relative moving speed of the object with respect to respective rotation speeds of the X- ray generation module and the X-ray sensing module by controlling the second drive device.
Nett teaches the control module controls the relative moving speed of the object with respect to respective rotation speeds of the X- ray generation module and the X-ray sensing module ([0101], table speed and rotational speed adjustment based on each other) by controlling the second drive device ([0101], table speed adjustment).
 Regarding claim 7, as best understood:
The combination of Nae and Nett discloses the X-ray imaging apparatus of claim 6, wherein the relative moving speed of the object is in proportion to a length of the object (Nett; [0101], rotational speed and table travel speed depending on measurements of subject).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Nae with the drive device taught by Nett in order to improve image quality by reducing radiation dosage (Nett; [0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nae (U.S. 2021/0251584) in view of Visser (U.S. 2016/0019701).
Regarding claim 9, as best understood:
Nae discloses the X-ray imaging apparatus of claim 2. 
However, Nae fails to disclose wherein the size information acquisition module detects an edge of the two- dimensional X-ray image using a predetermined edge detection algorithm and thus acquires the size information.
Visser teaches wherein the size information acquisition module detects an edge of the two- dimensional X-ray image using a predetermined edge detection algorithm ([0133], edge detection of 2D image) and thus acquires the size information ([0133], edge detection used to acquire shape of subject).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Nae with the edge detection taught by Visser in order to improve image quality by adjusting conditions based on the subject (Visser; [0125]-[0126]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884